                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF ALABAMA

 UNITED STATES OF AMERICA                                                        JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Revocation of Supervised Release)

 v.
                                                                                 Case Number: 1:14-CR-00242-001
 MARK EDWARD ROWLEY                                                              USM Number: 12335-003
                                                                                 Christopher Knight, Esquire
                                                                                 Defendant’s Attorney

THE DEFENDANT:
        admitted guilt to violation of standard conditions 1 & 2, and the special condition as set forth in the Petition date 3/19/2019.
        was found in violation of condition(s)                                       after denial of guilt.

The defendant is adjudicated guilty of these violations:

  Violation Number                                          Nature of Violation                                        Violation Ended
          1                                                      Technical
          2                                                      Technical
        Special                                                  Technical




The defendant is sentenced as provided in pages 2 through 10 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s) ________________________ and is discharged as to such violation(s)
       condition.

         IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material changes in
economic circumstances.



                                                                          April 11, 2019
                                                                          Date of Imposition of Judgment

                                                                          /s/Terry F. Moorer
                                                                          Signature of Judge

                                                                          TERRY F. MOORER
                                                                          UNITED STATES DISTRICT JUDGE
                                                                          Name and Title of Judge

                                                                           April 15, 2019
                                                                          Date
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 10

DEFENDANT:                 MARK EDWARD ROWLEY
CASE NUMBER:               1:14-CR-00242-001

                                                      IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

THREE (3) MONTHS.

       The court makes the following recommendations to the Bureau of Prisons:



       The defendant is remanded to the custody of the United States Marshal.
       The defendant shall surrender to the United States Marshal for this district:

               at                                        a.m.                p.m.   on

                as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on
                as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.


                                                             RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL
                                                                        By

                                                                                         DEPUTY UNITED STATES MARSHAL
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 10

DEFENDANT:                   MARK EDWARD ROWLEY
CASE NUMBER:                 1:14-CR-00242-001

                                                SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 24 Months.

       Special Conditions:

1) The Defendant shall submit to periodic urine surveillance and/or breath, saliva and skin tests for the detection of drug abuse as
directed by the probation officer. The offender may incur costs associated with such detection efforts, based on ability to pay as
determined by the probation officer.

2) The Defendant shall participate in an assessment or a program, inpatient or outpatient, for the treatment of drug and/or alcohol
addiction, dependency or abuse which may include, but not be limited to urine, breath, saliva and skin testing to determine whether the
offender has reverted to the use of drugs and/or alcohol. Further, the offender shall participate as instructed by the probation officer
and shall comply with all rules and regulations of the treatment agency until discharged by the Program Director with the approval of
the probation officer. The offender shall further submit to such drug-detection techniques, in addition to those performed by the
treatment agency, as directed by the probation officer. The offender may incur costs associated with such drug/alcohol detection and
treatment, based upon the ability to pay, as determined by the probation officer.

3) The Defendant shall participate in a mental health evaluation and comply with any treatment consistent with the findings of said
evaluation, as directed by the Probation Office. The offender may incur costs associated with such program, based on ability to pay as
determined by the probation officer.

4) The Defendant is prohibited from making major purchases, incurring new credit charges or opening additional lines of credit
without approval of from making major purchases, incurring new credit charges or opening additional lines of credit without approval
of the Probation Office, until such time as the financial obligations imposed by this order have been satisfied in full.

5) The defendant shall provide the Probation Office access to any requested financial information.

6) The defendant shall make restitution as set forth on Sheets 5, Part A & 5, Part B of this Judgment.


For offenses committed on or after September 13, 1994: The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

       The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
       substance abuse. (Check, if applicable.)
       The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, is a
       student, as directed by the probation officer. (Check, if applicable.)
       The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

If this judgment imposes a fine or restitution obligation, it shall be a condition of supervised release that the defendant pay any such
fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in the Criminal Monetary Penalties sheet of this judgment. The defendant must report to the probation office in the
district to which the defendant is released within 72 hours of release from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.
The defendant shall not illegally possess a controlled substance.
The defendant shall comply with the standard conditions that have been adopted by this court.
The defendant shall also comply with the additional conditions on the attached page.


                                                   See Page 4 for the
                                        “STANDARD CONDITIONS OF SUPERVISION”
AO 245D (SDAL 01/16) Judgment in a Criminal Case                                              Judgment -- Page 4 of 10

DEFENDANT:               MARK EDWARD ROWLEY
CASE NUMBER:             1:14-CR-00242-001

                            STANDARD CONDITIONS OF SUPERVISION
   1. the defendant shall not leave the judicial district without the permission of the court or probation officer;
   2. the defendant shall report to the probation officer in a manner and frequency directed by the court or
       probation officer;
   3. the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of
       the probation officer;
   4. the defendant shall support his or her dependents and meet other family responsibilities;
   5. the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for
       schooling, training, or other acceptable reasons;
   6. the defendant shall notify the probation officer at least ten days prior to any change in residence or
       employment;
   7. the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute,
       or administer any controlled substance or any paraphernalia related to any controlled substances, except
       as prescribed by a physician;
   8. the defendant shall not frequent places where controlled substances are illegally sold, used, distributed,
       or administered;
   9. the defendant shall not associate with any persons engaged in criminal activity and shall not associate
       with any person convicted of a felony, unless granted permission to do so by the probation officer;
   10. the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and
       shall permit confiscation of any contraband observed in plain view of the probation officer;
   11. the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
       by a law enforcement officer;
   12. the defendant shall not enter into any agreement to act as an informer or a special agent of a law
       enforcement agency without the permission of the court; and
   13. as directed by the probation officer, the defendant shall notify third parties of risks that may be
       occasioned by the defendant’s criminal record or personal history or characteristics and shall permit the
       probation officer to make such notifications and to confirm the defendant’s compliance with such
       notification requirement.
   14. the defendant shall cooperate, as directed by the probation officer, in the collection of DNA, if
       applicable, under the provisions of 18 U.S.C. §§ 3563(a)(9) and 3583(d) for those defendants convicted
       of qualifying offenses.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                        Judgment -- Page 5 of 10

DEFENDANT:                   MARK EDWARD ROWLEY
CASE NUMBER:                 1:14-CR-00242-001

                                        CRIMINAL MONETARY PENALTIES
        The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set forth
on Page 6.
                                                      Assessment                               Fine                     Restitution
 TOTALS                                                                                                                $252,148.74
                                                                                         (less any payments previously made)
       The determination of restitution is deferred until ____________. An Amended Judgment in a Criminal Case (AO245C) will
       be entered after such determination.

        The defendant shall make restitution (including community restitution) to the following payees in the amounts listed on pages
        7-10.

 If the defendant makes a partial payment, each payee shall receive an approximately proportional payment unless specified
 otherwise in the priority order or percentage payment column below. (or see attached) However, pursuant to 18 U.S.C. § 3644(i),
 all non-federal victims must be paid in full prior to the United States receiving payment.



        If applicable, restitution amount ordered pursuant to plea agreement $ _______________
        The defendant must pay interest on any fine or restitution of more than $2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Page 6 may be
        subject to penalties for default, pursuant to 18 U.S.C. § 3612(g).
        The court determined that the defendant does not have the ability to pay interest and it is ordered that:
               the interest requirement is waived for the           fine                               restitution
               the interest requirement for the                     fine                               restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                                                    Judgment -- Page 6 of 10

DEFENDANT:                  MARK EDWARD ROWLEY
CASE NUMBER:                1:14-CR-00242-001

                                               SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

 A           Lump sum payments of $ $252,148.74 (less any payments previously made) due immediately, balance due                   not later
             than ____________, or

             in accordance with                C,               D,                E, or             F below; or

 B           Payment to begin immediately (may be combined with                   C,                D, or                    F below); or

 C           Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                                 (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment;
             or

 D           Payment in equal     (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                               (e.g., months or years), to commence               (e.g., 30 or 60 days) after release from
             imprisonment to a term of supervision; or

 E           Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release
             from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
             time; or

 F           Special instructions regarding the payment of criminal monetary penalties: Restitution is due immediately and payable
             in full, and is to be paid through the Clerk, U.S. District Court. Payment to the victims shall be on a pro rata basis. If
             full restitution is not immediately paid, the Probation Office shall pursue collection of any balance remaining, to begin
             30 days from the date of release. If restitution is to be paid in installments, the Court orders that the offender make at
             least minimum monthly payments in the amount of $200; and further orders that interest shall not accrue on this
             indebtedness. The offender is ordered to notify the Court of any material change in the offender's ability to pay
             restitution. The Probation Office shall request the Court to amend any payment schedule, if appropriate.


Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of imprisonment,
payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary penalty payments,
except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of
the court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

The defendant will receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several

           Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
       loss that gave rise to defendant's restitution obligation.
       The defendant shall pay the cost of prosecution.
       The defendant shall pay the following court cost(s):
       The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                           Judgment -- Page 7 of 10

DEFENDANT:                MARK EDWARD ROWLEY
CASE NUMBER:              1:14-CR-00242-001

              SPECIAL CONDITIONS OF RELEASE – RESTITUTION PAYEES

The defendant shall make restitution (including community restitution) to the following payees in the
amounts listed below:

1. American Legion Post 107                         $17,728.40
Attention: Debbie Shinn
8299 Railroad Avenue
Leeds, AL 35094

2. David and Vicki Connelly                         $4,949.20
603 Fort Charlotte
Dauphin Island, AL 36528

3. Dauphin Island Property Owner’s Association      $29,844.02
Attention: Robin Linn
100 Orleans Drive
Dauphin Island, AL 36528

4. Katherine and Maxwell Taylor                     $2,331.00
9854 Holamy Lane
Shreveport, LA 71106

5. MD Sullivan Q/A Inspections, Inc.                $5,519.10
Attention: Paula Sullivan
313 Conde Avenue
Dauphin Island, AL 36528

6. Krewe of Goats                                   $1,800.00
Attention: Cecelia Roberts
450 Wellington Street
Mobile, AL 36617

7. David Nelson                                     $750.00
6355 Lapliasance Road
LaSalle, MI 48145

8. American Legion Post 250                         $26,482.16
10960 Dauphin Island Parkway
Theodore, AL 36581

9. Clay Kennedy (Dauphin Island Plumbing)           $11,562.44
1127 Chaumont Avenue
Dauphin Island, AL 36528
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                Judgment -- Page 8 of 10

DEFENDANT:                MARK EDWARD ROWLEY
CASE NUMBER:              1:14-CR-00242-001

              SPECIAL CONDITIONS OF RELEASE – RESTITUTION PAYEES
10. Patrick Hemphill                                $4,543.00
408 Audubon Drive
Dauphin Island, AL 36528

11. American Legion Post 312                        $8,550.00
Attention: Travis Brewer
1330 W. 10th Street
Anniston, AL 36201

12. American Legion Post 79                         $1,900.00
Attention: Joe Dozier
2621 South Boulevard
Brewton, AL 36426

13. American Legion Post 76                         $9,215.00
Attention: Marvin McDuffie
1918 Duval Street
Mobile, AL 36603

14. American Legion Post 135                        $3,004.00
Attention: Earl Hutchison
511 13th Street
Phoenix City, AL 36867

15. American Legion Post 347                        $11,367.02
Attention: Sid Brewer
5021 Gary Avenue
Fairfield, AL 35064

16. VFW 1762                                        $3,090.00
Attention: James Mosier
108 18th Street North
Bessemer, AL 35020

17. VFW 4572                                        $8,530.00
Attention: Laylon Gardner
100 Otter Track Road
Wetumpka, AL 36092

18. VFW 7320                                        $1,355.00
Attention: Paul Reitzammer, Jr.
244 Old Telegraph Road
Saraland, AL 36571
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                Judgment -- Page 9 of 10

DEFENDANT:                MARK EDWARD ROWLEY
CASE NUMBER:              1:14-CR-00242-001

              SPECIAL CONDITIONS OF RELEASE – RESTITUTION PAYEES
19. VFW 5404                                        $3,424.00
Attention: Ron Douglass
131 E. Veterans Boulevard
Auburn, AL 36832

20. Rogers Lounge                                   $4,582.00
2005 Hwy. 14 East
Selma, AL 36706

21. Ronald and Myriam Cox                           $1,810.66
258 Cox Lane
Alabaster, AL 35007

22. Krewe of Phoenix                                $2,724.00
Attention: Shelia Morris
P. O. Box 850512
Mobile, AL 36685

23. Olivier Monod & Anchor Realty                   $34,408.56
131 Franklin Boulevard
Eastpoint, FL 32328

24. Mobile Parade Association                       $1,600.00
Attention: Carl Davis
655 Holcombe Avenue
Mobile, AL 36606

25. Turner Topless Oyster Bar                       $1,300.00
Attention: George and Janille Turner
P. O. Box 455
Ocracoke, NC 27960

26. Lloyd and Linda Fulton                          $2,726.10
P. O. Box 705
Dauphin Island, AL 36528

27. S&D Trading                                     $16,700.00
Attention: Nissim Afuta
3657 County Hwy 30A
Santa Rosa Beach, FL 32459
 AO 245D (SDAL 01/16) Judgment in a Criminal Case                                       Judgment -- Page 10 of 10

DEFENDANT:                MARK EDWARD ROWLEY
CASE NUMBER:              1:14-CR-00242-001

              SPECIAL CONDITIONS OF RELEASE – RESTITUTION PAYEES

28. Order of Angels                                 $2,600.00
P. O. Box 16664
Mobile, AL 36616

29. John Sterling                                   $3,985.00
c/o Lisa Horner
31 Valley Mead Place
The Woodlands, TX 77384

30. Marquis De Lafayette                            $1,500.00
Attention: Jim Norton
P. O. Box 40282
Mobile, AL 36640

31. Marshal County Fair Association                 $5,322.00
Attention: Marvin Cocchi
P. O. Box 665
Boaz, AL 35956

32. R&H Retail                                      $5,993.08
101 Franklin Boulevard
St. George Island, FL 32328

33. PCB Trading Company                             $3,453.00
7100 Thomas Drive
Panama City, FL 32408

34. SGI Freshmarket, Inc.                           $7,500.00
Attention: Nissim Afuta
119 Franklin Boulevard
St. George Island, FL 32328

TOTAL RESTITUTION AMOUNT:                           $252,148.74 (less any payments previously made)
